USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES TRON AEE SEED
WILLIAM H. TIRKOT, ON BEHALF OF DOC #, —____
HIMSELF AND ALL OTHERS SIMILARLY DATE FILED: _11/26/2019 _
SITUATED,

Plaintiff,

-against- 19 Civ. 10456 (AT)

CAVALRY SPV L LLC, CAVALRY ORDER
PORTFOLIO SERVICES, LLC, and JOHN DOE
1-10,

Defendants.

 

 

ANALISA TORRES, District Judge:

On November 18, 2019, Defendants submitted a request for a pre-motion conference arguing
that Plaintiff's dispute is subject to binding arbitration. ECF No. 8. It is hereby ORDERED that
Plaintiff shall file a letter response, not to exceed four pages, by December 3, 2019.

SO ORDERED.

Dated: November 26, 2019
New York, New York

O7-

ANALISA TORRES
United States District Judge
